DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all claims depending thereon have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 3, 5, 7, 9 – 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US Pub. 2018/0014891 A1) in views of  WU (US Pub. 2014/0088410 A1) and Boisvert et al. (US Pub. 2021/0038328 A1).
Claims 1 and 9 – 11, Krebs discloses a system for extracting joint implants [abstract, claim 17 and Figs. 1 – 8, removing implant from bone by the use of robotic assisted surgery in a revision surgery] comprising: 
a centralized computing system [102 and/or 104]; 
an implant component selected from the group consisting of a femoral stem, a knee femoral component, a knee tibial component, and an acetabular cup [¶62 and ¶65, the present disclosure for addressing knee and/or hip revision, i.e. femoral implant 302, ¶69 and Figs. 6]; 
a robotic arm [106] in communication with the centralized computing system [Fig.1] the robotic arm comprising one or more implant extraction cutting tools [i.e. 200 / 216], wherein the robotic arm is configured to use only one of the one or more extraction cutting tools at any given time [¶67 - ¶69]; and 
an implant localization device in communication with the centralized computing system [¶35 and ¶83, wherein tracking system in communication with computer is used for tacking objects during surgical procedure to detect movement of the objects, one of which being implant/ prosthetic devices and/or components of the system 100, each having at least one marker connected thereto], the implant localization device comprising: 
a coupler configured to fix a positioning system relative to the implant component [¶59 and ¶70, defined by a connection between the robotic arm or the at least one marker, and the implant to facilitate tracking the position of the implant, wherein the robotic system or a manual tool being attached to the implant]; and 
a positioning system comprising one or more sensors in communication with the centralized computing system [system 101 includes detection device that obtain a pose of a tracked object, and ¶38, the tracking system can be an optical tracking system have a stationary stereo camera, and the markers being light emitting diode or LED, defining at least one sensor(s) in communication with the centralized computing system via system 101], 
wherein a real-time position and orientation of the positioning system is determinable by the centralized computing system, based on data from the positioning system [¶35, wherein system 101 determines a pose of the tracked objects during procedure to detect movement of the object(s)],  
wherein the centralized computing system is configured to calculate a real- time position and orientation of the implant component, based on the real- time position and orientation of the positioning system [¶35, wherein system 101 determines a pose of the tracked objects during procedure to detect movement of the object(s)], 
wherein the centralized computing system is configured to provide real-time instructions to the robotic arm to facilitate extraction of the implant component, said real-time instructions being based on the real-time position and orientation of the implant component [¶35, ¶57, ¶67, ¶76 and ¶83, wherein system 101 determines a pose of the tracked objects during procedure to detect movement of the object(s), and wherein the bone preparation plan is carried out automatically by the planning software, monitor the position of the implant with respect to the bone, and wherein the position of the surgical tool being tracked during procedure], and 
wherein the localization device remains coupled to the implant component while any of the one or more implant extraction tools are used by 3the robotic arm to extract the implant component [¶35 and ¶83, wherein tracking system in communication with computer is used for tacking objects during surgical procedure to detect movement of the objects, one of which being implant/ prosthetic devices and/or components of the system 100, each having at least one marker connected thereto, and capable of remaining connected thereto while the surgical tool being used for extracting the implant].  
Krebs does not explicitly disclose wherein the positioning system comprises one or more sensor being accelerometer or gyroscope, and wherein the positioning system is integrally formed as part of the coupler or removably coupled to the coupler.
Wu teaches an analogous surgical system [abstract, Figs. 1 – 5] comprising a positioning system [i.e. 48] comprising active markers [50, ¶42] and one or more sensor being accelerometer [¶50 - ¶52] or gyroscope [¶47 - ¶49] configured to communicate position and orientation with a central computer via tracking system [tracking system 20 have central computer 26, ¶32 - ¶53] and wherein the positioning system is integrally formed as part of the coupler or removably coupled to the coupler [¶39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Krebs and Wu, and substitute the positioning and tracking systems of Wu for the positioning and tracking systems of Krebs. One would have been motivated to do so in order to improve tracking of an object using optical and non-optical sensors to provide a level of accuracy and speed for determining a position and/or orientation of the object for a precise surgical procedures [Wu, ¶39]. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wu and Krebs, and construct the coupler of Krebs to have the positioning system of Wu integrally formed as a part thereof or removably coupled thereto in view of Wu being alternative configurations for providing a firm attachment of the positioning system to the coupler to provide a level of accuracy and speed for determining a position and/or orientation of an object connected to the coupler for a precise surgical procedure [Wu, ¶39]; and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893); and constructing a formerly integral structure in various elements and connecting them together involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Krebs does not explicitly disclose wherein the coupler comprises a clamp configured to removably engage slots of femoral component.
Boisvert teaches an analogous system [abstract, Figs.2] comprising a coupler comprising a clamp configured to removably engage slots of femoral component [¶46 - ¶47].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Krebs and Boisvert, and substitute the coupler Boisvert for the coupler of Krebs. One would have been motivated to do so in order to provide the robotic arm or the manual tool of Krebs with alternative connection to facilitate securing a positioning system to the implant to provide a level of accuracy and speed for determining a position and/or orientation of an object connected to the coupler for a precise surgical procedure [Boisvert, ¶46 - ¶47].
Claims 2 -3, 5, 7, 12 – 14 and 21, The combination of Krebs, Wu and Boisvert discloses the limitations of claim 1, as above, and further, Krebs discloses (claim 2) wherein a starting position and orientation of the positioning system is registered with the centralized computing system, wherein the centralized computing system is configured to use real-time data from the positioning system to determine changes in position and orientation of the positioning system, relative to the starting position and orientation of the positioning system, thereby allowing the computing system to calculate a real- time position and orientation of the positioning system [¶32 - ¶40, ¶57 and ¶83]; (claim 3) wherein the centralized computing system is configured to determine a real-time position and orientation of the robotic arm relative to the real-time position and orientation of the implant component [¶32 - ¶40, ¶57 and ¶83], wherein the robotic arm is configured to execute instructions received from the centralized computing system, wherein the real-time instructions are further based on a real-time spatial relationship between the robotic arm and the implant component [¶32 - ¶40, ¶57 and ¶83]; (claim 5) one or more reference markers, wherein the one or more reference markers are registered with the centralized computing system, wherein the centralized computing system is configured to determine a real-time position and orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm [markers, ¶32 - ¶40, ¶57 and ¶83], wherein the real-time instructions are further based on the real-time position and orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm [¶35 - ¶40]; (claim 7) a probe configured to register the one or more reference markers with the centralized computing system, wherein the centralized computing system is configured to analyze a real-time position and orientation of the coupler relative to the real-time position and orientation of the one or more reference markers to determine real- time joint parameters of the implant component [probe, ¶32 - ¶40, ¶54, ¶56 - ¶59 and ¶75 - ¶84]; (claim 12) wherein the one or more sensors comprises a sensor array [¶37, array of markers]; (claim 21) a joint templating software program configured to compare joint scans with overlay schematics of the implant component [¶43, ¶54 - ¶59 and i.e. Figs.3]; and a CAD software program configured to analyze a computer-generated design of the implant component, wherein the computer-generated design comprises contour and dimensional data of the implant component [¶42 - ¶50], wherein the joint templating software program and the CAD software program are executed on the centralized computing system, wherein the real-time instructions are further based on data from the joint templating software program and the CAD software program [¶42 - ¶50]; (claim 13) a database of implant component designs, wherein the database comprises the computer- generated design [¶13]; (claim 14) a probe in communication with the centralized computing system, wherein the probe is configured to register virtual reference points on the implant component, wherein the CAD software program is further configured to extrapolate contour and dimension data of the implant component, based on the virtual reference points [probe, ¶32 - ¶40, ¶50, ¶54, ¶56 - ¶59 and ¶75 - ¶84].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775